Citation Nr: 0335003	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  98-00 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to April 
1946.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from separate rating decisions by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A September 1997 RO decision declined 
to reopen claims for service connection for skin and back 
disorders, and denied a claim for service connection for 
PTSD.  In an August 1998 rating decision, the RO denied 
entitlement to TDIU.  The claim to reopen service connection 
for a skin disorder as well as the claims for service 
connection for PTSD and entitlement to TDIU will be addressed 
in the remand following this decision.


FINDINGS OF FACT

1.  In a June 1996 decision, the Board denied a claim for 
service connection for a back disorder on the basis that 
there was no competent evidence of a nexus between the 
veteran's back disability and in-service disease or injury.

2.  Additional evidence submitted since the Board's June 1996 
decision is new and material as it includes competent medical 
opinion suggesting that the veteran's currently diagnosed 
back disability may be related to events in service.


CONCLUSIONS OF LAW

1.  A June 1996 Board decision that denied service connection 
for a back disability is final.  38 U.S.C.A. §§ 1110, 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1996).

2.  Evidence received since the Board's June 1996 decision is 
new and material; the claim for service connection for a back 
disability is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record indicates that a claim for service 
connection for a back disability was previously denied by 
Board decision dated June 1996.  That decision is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1996).  
As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2003); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for 


the purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence 
relied upon in reopening the claim must be both new and 
material.  Smith v. West, 12 Vet. App. 312 (1999).  The Board 
notes that a revised standard for adjudicating new and 
material evidence claims is not applicable to the claim on 
appeal.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (the 
effective date for the revised provisions of 
38 C.F.R. § 3.156(a) only applies to claims received on or 
after August 29, 2001).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  The claimant bears the burden to present and support 
a claim of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  The 
benefit of the doubt rule, however, does not apply to a new 
and material evidence analysis.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.

(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

In June 1996, the Board denied a claim for service connection 
for a back disorder on the basis that there was no competent 
evidence of a nexus between the veteran's back disability and 
in-service disease or injury.  The evidence of record at that 
time included service medical records that showed the 
veteran's treatment for back pain in December 1944, and a 
muscle strain in March 1945.  The April 1946 separation 
examination indicated "none" for musculoskeletal defects.  
Post-service, the medical evidence of record did not disclose 
treatment for back disability until a VA hospitalization in 
1972 at which time the veteran reported a 22-year history of 
back problems which he attributed to a work-related injury.  
A November 1972 statement from H. Jones, M.D., included the 
veteran's report of back pain following a "transurethral 
section" in 1968.  A February 1973 medical record indicated 
a diagnosis of herniated disc at L5-S1 and a possible old, 
healed compression fracture at L5 with severe degenerative 
arthritis.  The veteran also testified to chronic back pain 
since an in-service injury, and to his belief that his back 
disability was related to the in-service injury.  The 
evidence of record, however, did not include a competent 
medical opinion that the veteran's diagnosed back disability 
was related to event(s) in service.

The matter initially before the Board concerns whether the 
newly submitted evidence, either by itself or in connection 
with evidence already of record, bears directly and 
substantially on the basis for the previous denial of the 
claim.  38 C.F.R. § 3.156(a) (2003).  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (determining the issue 
at hand for the purposes of reopening a finally denied claim 
depends on what evidence was before the adjudicator when the 
final decision was made and the reasons that were given for 
the denial of the claim).  In order to reopen the claim, the 
veteran must cure the previous evidentiary defect by 
presenting new and material evidence on the issue of whether 
a nexus exists between his currently diagnosed back 
disability and event(s) in service.

In connection with the current appeal, the veteran has 
submitted a December 1998 statement from Gilbert C. Evans, 
M.D., which was not before the Board in June 1996, which 
provides current diagnoses of degenerative disc disease of 
the lumbar spine with bulging disc at the L4-5 level with 
resulting central canal and bilateral 


neuroforaminal encroachment, and spondylosis of the lumbar 
spine.  Dr. Evans also provided the following opinion 
regarding the etiology of the veteran's back disorder:

According to [the veteran's] history of back 
trauma, the first occurrence was after he 
entered the military.  His present condition 
is a natural consequence of that initial 
injury and subsequent contributing injuries in 
the military and as a civilian.  This is in 
keeping with the natural history of cumulative 
trauma disorders... as for spondylosis it is not 
considered to be traumatic in origin but would 
possibly tend to facilitate a minor trauma to 
result in a major problem.

The Board finds that this opinion is both new and material as 
it includes competent medical opinion suggesting that the 
veteran's current lumbar spine disability may be related to 
events in service.  This nexus opinion cures the evidentiary 
defect at the time of the Board's June 1996 decision, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that the additional evidence is sufficient to reopen the 
claim for service connection for a back disability.

For the reasons cited in the remand discussion below, the 
Board is of the opinion that further development of the claim 
is necessary.


ORDER

The claim for service connection for a back disability is 
reopened.  To this extent only, the claim is granted.


REMAND

As indicated above, the Board finds that the veteran has 
submitted competent medical evidence which suggests that his 
current lumbar spine disability may be 


related to events in service.  The statement by Dr. Gilbert, 
however, is not based upon review of the claims folder.  
Therefore, the Board finds that medical opinion is necessary 
to decide the merits of the claim, see 38 U.S.C.A. 
§ 5103A(d), and that the veteran should be afforded VA 
orthopedic examination in order to determine the nature and 
etiology of his currently diagnosed back disorder(s).

The veteran also claims that he manifests PTSD as a result of 
exposure to non-combat, and possibly combat, stressors during 
service.  In this case, he has presented diagnoses of PTSD by 
Dr. Gilbert and James R. Moneypenny, Ph.D., which appear to 
conform to DSM-IV requirements.  See 38 C.F.R. §§ 3.304(f); 
4.125(a) (2003).  The initial issue presented concerns 
whether the veteran was actually exposed to the stressors 
relied upon by these examiners in arriving at the PTSD 
diagnosis.  The claimed stressors, which occurred while the 
veteran was stationed in Manilla, Philippines with the 29th 
Replacement Depot during World War II, are reported as 
follows:

1) the veteran contends that he witnessed the 
"rotting bodies of Japanese soldiers" in the 
city of Manila;

2) the veteran contends that he assisted in 
the transitioning of injured and deformed 
American Prisoners of War (POW's) arriving 
from Japan at the ship dock in Manila; and 

3) the veteran contends that he was under the 
constant fear of being exposed to sniper fire.

The veteran has provided some evidence to corroborate his 
claimed stressors, to include an historical document 
indicating that extensive combat operations took place in 
Manila in early 1945, and a statement from a fellow service 
mate who recalled that the American POW's were transitioned 
at the 29th Replacement Depot.  The RO has not attempted to 
corroborate these claimed stressors, and must do so pursuant 
to its duty to assist the veteran.  The RO must first obtain 
the veteran's 


personnel file to ascertain his dates of service and duty 
assignments while stationed in Manila during WWII.  
Thereafter, the RO should attempt to verify with the United 
Services Center for Research of Unit Records (USASCRUR) 
whether combat operations took place in or about the vicinity 
of the veteran's duty assignments, and whether American POW's 
were transitioned through the Port of Manila.  

Thereafter, the RO should determine whether the veteran has 
presented "credible supporting evidence" of his claimed 
combat stressors.  In so doing, the RO should consider 
whether there is independent evidence of record which 
establish the occurrence of the stressful events and implies 
the veteran's personal exposure.  See Suozzi v. Brown, 10 
Vet. App. 307 (1997).  See also Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI (examples of "other supportive evidence" 
includes, but is not limited to, incidents of a plane crash, 
ship sinking, explosion, rape or assault, or duty in a burn 
ward or graves registration unit).  If credible supporting 
evidence has been submitted, the RO should schedule the 
veteran for VA examination in order to determine whether the 
veteran's manifests PTSD as a result of the stressors which 
have been verified.

The Board next notes that the veteran has previously been 
denied service connection for a skin disorder diagnosed as 
vitiligo.  In support of his claim to reopen service 
connection for a skin disorder, the December 1998 statement 
from Dr. Gilbert included a "diagnosis" of "suspected 
psoriasis of the skin" which could be related to exposure to 
chemicals in service.  The extensive medical evidence of 
record, however, does not reveal a diagnosis of psoriasis.  
The veteran should be advised that competent evidence of a 
current diagnosis of psoriasis is necessary to substantiate 
this claim.  On remand, the RO should take the opportunity to 
clarify with the veteran that he has a one year period to 
respond to his initial VCAA notices.  See Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Board must defer consideration of the 
TDIU claim pending additional development of the claims 
above.



Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should clarify with the veteran 
that he has a one year period to respond 
to his VCAA notice, and advise him that 
competent evidence of a current diagnosis 
of psoriasis is necessary to substantiate 
his claim of reopening service connection 
for a skin disorder.  The RO should also 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103A (West 2002) are fully complied 
with and satisfied.

2.  The RO should request the veteran to 
identify to existence of all VA clinic 
records since 1993, and to identify any 
additional non-VA medical records that may 
be pertinent to his claims on appeal and 
not currently associated with the claims 
folder.

3.  The RO should obtain the veteran's 
personnel records to ascertain his dates 
of service and duty assignments while 
stationed in Manila during WWII.

4.  Upon receipt of the veteran's 
personnel records, the RO should provide a 
summary regarding the veteran's dates of 
service and duty assignments while 
stationed in Manila during WWII, and 
request USASCRUR to verify whether, during 
the veteran's tour of duty in Manila, 
combat operations took place in or about 
the vicinity of the veteran's duty 
assignments, and whether American POW's 
were transitioned through the Port of 
Manila.  



5.  Thereafter, the RO should determine 
whether the veteran has presented 
"credible supporting evidence" of his 
claimed stressors.  If the RO determines 
that a stressor or stressor(s) has been 
verified, the RO should arrange for the 
veteran to be examined by a VA 
psychiatrist in order to determine the 
diagnoses of all psychiatric disorders 
that are currently present.  The RO should 
inform the examiner of the stressor or 
stressor(s) that have been verified.  The 
examination report should reflect review 
by the examiner of all pertinent 
information in the claims folder.  If PTSD 
is currently present, the examiner should 
specify (1) whether the verified 
stressor(s) that the veteran was exposed 
to in service is/are of sufficient gravity 
to produce PTSD; and (2) whether it is 
least as likely as not there is a link 
between the current symptomatology and the 
stressor or stressors in service.  All 
stressors identified as being productive 
of PTSD should be reported in detail.  The 
examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, including psychological testing 
and evaluation, should be accomplished as 
part of this examination.  Copies of the 
contents of the claims folder and a copy 
of this REMAND must be made available to 
the examiner for review prior to the 
examination.

6.  The veteran should be afforded orthopedic 
examination to determine the nature and 
etiology of his current back disorder(s).  
The examiner should review the contents of 
the claims file, and obtain relevant history 
from the veteran.  Following the examination, 
the examiner should express opinion on the 
following questions: 

(a) What is the diagnosis, or 
diagnoses, of current lumbar spine 
disorder(s);
(b) Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely that not (i.e., 
probability less than 50 percent) 
that any acquired lumbar spine 
disability is the result of injury 
during active service or, 
alternatively had its onset in 
service?

The examiner must provide a rationale for the 
opinions expressed.  The claims folder and a 
copy of this remand should be made available 
to the examiner.

7.  Thereafter, the RO should readjudicate 
the claims for service connection for PTSD 
and a back disability, whether new and 
material evidence has been presented to 
reopen a claim for service connection for 
a skin disorder, and entitlement to TDIU.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case (SSOC), 
and an appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



